Citation Nr: 0011720	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from May 1990 to May 1995.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a September 1995 
rating decision of the San Diego, California Regional Office 
which, in pertinent part, denied service connection for 
asthma.  The veteran's claims file was subsequently 
transferred to the St. Petersburg, Florida Regional Office 
(hereinafter "the RO").  In January 1997, the Board 
remanded this appeal to the RO to obtain Department of 
Veterans Affairs (hereinafter "VA") treatment records and 
to afford the veteran a VA examination.  In October 1999, the 
Board again remanded this appeal to the RO to afford the 
veteran a VA pulmonary examination.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The evidence of record reflects that the veteran's 
exercise-induced asthma had its onset during service or 
increased in severity as a result of service.  


CONCLUSION OF LAW

Exercise-induced asthma was incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303, 3.306 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted her in the development 
of her claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
service connection for exercise-induced asthma, is plausible 
and that all relevant facts have been properly developed.  

The Board notes that pursuant to the October 1999 remand 
instructions, the veteran was scheduled for a VA pulmonary 
examination in October 1999.  There is a notation in the 
record that the veteran failed to appear for the examination.  
The Board observes that in October 1999, the veteran was 
notified by the RO that failure to report for the requested 
examination may cause her claim to be denied.  The Board 
further notes that the Court has held that the VA's duty to 
assist the veteran in the proper development of her claim is 
"not always a one-way street" and that the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) and Olson v. Principi, 3 Vet.App. 480, 483 (1993).  
It is observed that this matter has already been remanded on 
two occasions.  The Board is of the view that a further 
remand for an additional examination at this time would be 
futile.  Therefore, the Board is satisfied that the total 
clinical and other documentary evidence now available is 
sufficient for appellate determination of as to the issues 
noted below.  Accordingly, an additional remand in order to 
allow for further development of the record is not 
appropriate.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during wartime service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to wartime 
service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.306 (1999).  

The veteran's service medical records indicate that at the 
time of the July 1989 entrance examination, she reported that 
she had mild hay fever symptoms and shortness of breath which 
only occurred on heavy exertion.  It was noted that she 
denied heart or lung disease or asthma.  There was a notation 
that her lungs and chest were normal.  A June 1990 treatment 
entry noted that the veteran was seen with possible exercise-
induced asthma.  The examiner diagnosed mild obstructive 
disease.  A February 1991 treatment entry noted that the 
veteran complained of congestion, ear pain and a cough.  The 
examiner noted that there was bilateral inspiratory wheezing 
in the lower lungs.  The assessment was acute bronchitis.  A 
March 1991 entry noted that the veteran complained of left 
posterior pleuritic chest pain for two months.  The 
assessment was pleurisy.  A December 1993 treatment entry 
indicated that the veteran had been on Proventil for three 
years for exercise and cold induced asthma.  The assessment, 
at that time, included asthma.  Additionally, a June 1994 
entry noted that the veteran suffered from asthma possibly 
diagnosed in 1990 or possibly since childhood.  An October 
1994 treatment entry related an assessment of obstructive 
airway disease.  At the time of the January 1995 separation 
examination, the veteran checked that she suffered from 
shortness of breath and asthma.  There was a notation that 
the veteran had no complaints except for asthma which was not 
considered disabling.  The January 1995 separation 
examination also included a notation that the veteran's lungs 
and chest were normal. A March 1995 entry noted that the 
veteran had obstructive airway disease.  

A June 1995 statement from the United States Postal Service 
reported that the veteran had been found medically unsuitable 
for a position.  It was noted that a review of the veteran's 
medical records and an evaluation by an examining physician 
had revealed that she had a history of exertional asthma.  

The veteran underwent a VA general medical examination in 
July 1995.  The examiner specifically commented that "no 
medical records [whatsoever] were made available" to him for 
the examination.  It was noted that the veteran reported a 
history of childhood asthma and indicated that asthma was 
diagnosed in May 1990 while she was in service.  The veteran 
stated that she used a Proventil inhaler once a week and that 
she had used such inhaler an hour and a half prior to the 
examination.  As to a diagnosis, the examiner reported that 
no asthma was found pursuant to the examination.  

VA treatment records dated from November 1995 to July 1996 
indicated that the veteran was treated for disorders 
including pulmonary disorders.  A November 1995 entry 
indicated that the veteran had asthma.  An additional 
November 1995 entry reported that the veteran suffered from 
allergies and asthma.  It was noted that the asthma wasn't 
bad when she was in the service, but that it was acting up 
presently.  The diagnoses included history of asthma.  

The veteran underwent a VA pulmonary examination in March 
1997.  The veteran reported that she had some problems with 
allergies as a child, but when she joined the Navy she 
noticed difficulty breathing at times during boot camp.  It 
was noted that she was seen by a physician at that time and 
diagnosed with asthma and was treated with an Albuterol 
inhaler.  The veteran indicated that her symptoms had 
worsened since her diagnosis and that she presently had to 
use the inhaler daily.  The assessment included mild 
persistent asthma, exercise-induced.  

The veteran underwent an additional pulmonary examination in 
January 1999.  It was noted that the veteran had a history of 
exercise-induced bronchospasm that had been documented by 
pulmonary function tests in March 1997.  The veteran reported 
that she was diagnosed with bronchial asthma when she went 
into the Navy in May 1990.  The veteran also stated that 
cold, exercise and strong chemical scents caused her to 
suffer shortness of breath and chest tightness and a cough 
with associated sputum.  It was further observed that the 
veteran said that since she left service, she had continued 
to suffer from bronchospasms associated with the same types 
of symptoms.  The examiner indicated an assessment of 
exercise-induced asthma.  The examiner commented that the 
exercise-induced bronchospasm may have been induced by 
multiple other agents such as chemicals, cold weather, and 
exposure as "she described in her history".  The examiner 
reported that it was very hard to determine when the 
veteran's asthma and exercise-induced bronchospasm developed.  
The examiner stated that there were no records to indicate 
that such was present prior to the veteran entering service, 
however, her training "may have induced this bronchospasm to 
be shown at this point".  The examiner further remarked that 
it was highly unlikely that a young woman of her age would 
suddenly develop an exercise-induced bronchospasm by 
coincidence upon entering service.  However, the examiner 
noted that it would not be unheard of, as adult-onset asthma 
usually occurs in the third or fourth decade of age.  The 
examiner also indicated that he felt that the veteran's 
exercise-induced bronchospasm was most likely present since 
an earlier age, and that "although we have no documentation 
to determine this, her training and increased activity which 
occurred in [service] during this time may have exacerbated 
the situation and caused her significant discomfort".  The 
examiner specifically stated that the time of the development 
of the asthma was most likely prior to the veteran's entering 
the service in May 1990.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that at the time of the July 1989 entrance 
examination, she specifically denied that she had lung 
disease or asthma.  Additionally, the Board notes that the 
service medical records do indicate that the veteran was 
treated for variously diagnosed pulmonary disorders 
throughout her period of service including asthma, mild 
obstructive disease, acute bronchitis and obstructive airway 
disease.  A June 1994 entry noted that the veteran suffered 
from asthma possibly diagnosed in 1990 or possibly since 
childhood.  Additionally, the Board notes that pursuant to 
the July 1995 VA general medical examination report, the 
veteran reported a history of childhood asthma and that she 
was diagnosed with asthma in May 1990 during service.  At 
that time, the examiner reported that no asthma was found.  A 
March 1997 VA pulmonary examination report indicated that the 
veteran reported problems with allergies as a child, but that 
she had difficulty breathing in boot camp during service.  
The diagnosis, at that time, was mild persistent asthma, 
exercise-induced.  

The Board observes that the January 1999 examination report 
noted that the veteran reported that she was diagnosed with 
bronchial asthma when she went into service in May 1990.  The 
examiner related an assessment of exercise-induced asthma and 
commented that there were no records to indicate that such 
was present prior to the veteran entering service, but that 
her training "may have induced this bronchospasm to be shown 
at this point".  The Board notes that the examiner also 
remarked that it would be highly unlikely that a woman of the 
veteran's age would suddenly develop exercise-induced 
bronchospasm by coincidence upon entering service, but that 
it would not be unheard of as adult-onset asthma usually 
occurred in the third or fourth decade of age.  The examiner 
specifically stated that the veteran's asthma most likely 
developed prior to her entering the service in May 1990, but 
that her training and increased activity during such time may 
have exacerbated the situation and caused her significant 
discomfort.  The Board observes that the examiner's opinion 
is somewhat conflicting.  Additionally, it is unclear whether 
the examiner reviewed the veteran's claims folder prior to 
providing such opinion.  The Board notes that the Court has 
held that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grotveit v. Brown, 5 
Vet.App. 91 (1993) requirement.  The Board also observes that 
although an examiner can render a current diagnosis based on 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  Further, the Board notes that this 
case was remanded in October 1999 for an additional pulmonary 
examination.  See Wood and Olson.  However, the veteran 
failed to report for the examination.  Therefore, the Board 
is forced to decide the veteran's claim solely based on the 
evidence of record.  

The Board observes that although the veteran has reported 
that she had childhood asthma, there is no medical evidence 
of record indicating an actual diagnosis of asthma prior to 
the veteran's period of service.  Also, as noted above, the 
service medical records clearly indicate that the veteran was 
diagnosed with pulmonary disorders, including asthma, 
throughout her period of service.  Additionally, the examiner 
pursuant to the January 1999 examination report, has 
indicated that the veteran's exercise-induced asthma may have 
been induced by her training during service and that such 
disorder most likely existed prior to service, but that her 
training and increased activity may have exacerbated such 
disorder.  The Board notes that subject to rebuttal, the 
veteran is appropriately to be afforded the presumption of 
soundness under the particular facts of this case.  38 
U.S.C.A. §§ 1111, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.304(b) (1999).  In consideration of the evidence of 
record, the Board is of the view that the evidence is at 
least in equipoise as to whether exercise-induced asthma was 
incurred during the veteran's period of service, or that it 
increased in severity beyond its natural progression during 
that time.  Accordingly, with resolution of reasonable doubt 
in favor of the veteran, the Board concludes that service 
connection for exercise-induced asthma is warranted.  


ORDER

Service connection for exercise-induced asthma is granted.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

